Spivak-Bobko v Gregory Arms, LLC (2022 NY Slip Op 02893)





Spivak-Bobko v Gregory Arms, LLC


2022 NY Slip Op 02893


Decided on April 29, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ.


40 CA 20-01655

[*1]ELENA SPIVAK-BOBKO, AS POWER OF ATTORNEY FOR IRINA RIFMAN, PLAINTIFF-RESPONDENT,
vGREGORY ARMS, LLC, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


GERBER CIANO KELLY BRADY LLP, BUFFALO (BRENDAN T. FITZPATRICK OF COUNSEL), FOR DEFENDANT-APPELLANT.
KENNY & KENNY, PLLC, SYRACUSE (MICHAEL P. KENNY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a decision of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered December 7, 2020. The decision awarded plaintiff money damages after a nonjury trial. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Kuhn v Kuhn , 129 AD2d 967, 967 [4th Dept 1987]).
Entered: April 29, 2022
Ann Dillon Flynn
Clerk of the Court